        Case 1:19-cv-05171-LTS-OTW Document 22 Filed 07/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
JOSEPH PERRONE,                                                :
                                                               :
                         Plaintiff,                            :       19-CV-5171 (LTS) (OTW)
                                                               :
                      -against-                                :       ORDER
                                                               :
COMMISSIONER OF SOCIAL SECURITY,
                                                               :
                         Defendant.                            :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         This case has been referred to me for social security. The parties are directed to meet

and confer to discuss whether they will consent to my jurisdiction for all purposes. If both

parties consent, so notify the Court by letter filed on the docket with a completed consent form

by August 7, 2020 (the form may be completed in counterparts).1 By the same date, if both

parties do not consent, they shall promptly file a joint letter stating that both parties do not

consent, without revealing the respective positions of the parties.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: July 31, 2020                                               Ona T. Wang
       New York, New York                                          United States Magistrate Judge




1
 A copy of the form AO 85, “Notice, Consent, and Reference of a Civil Action to a Magistrate Judge,” is attached to
this Order, and is available on the Court’s website, at https://nysd.uscourts.gov/forms.
                   Case 1:19-cv-05171-LTS-OTW Document 22 Filed 07/31/20 Page 2 of 2
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________

                                                                               )
                                 Plaintiff                                     )
                                    v.                                         )      Civil Action No.
                                                                               )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties or attorneys                  Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                    District Judge’s signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                              Reset
